Citation Nr: 0807436	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  02-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1971 to November 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic post-traumatic stress disorder 
(PTSD).  In December 2002, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for PTSD.  In 
January 2003, the Board denied service connection for PTSD.  

In March 2003, the veteran submitted a Motion for 
Reconsideration of the January 2003 Board decision.  In April 
2003, a Deputy Vice-Chairman of the Board denied the 
veteran's Motion for Reconsideration.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In November 2003, the Court granted the Parties' Joint Motion 
for Remand; vacated the January 2001 Board decision; and 
remanded the veteran's appeal to the Board for additional 
action.  In May 2004, the Board remanded the veteran's appeal 
to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
chronic post-traumatic stress disorder (PTSD) as he 
experienced numerous inservice stressful events including 
having been locked in a freezer with coffins and/or corpses.  
There is no objective documentation of such an incident.  A 
March 2003 written statement from M. H., indicates that he 
served with the veteran while they were both stationed in the 
Republic of China (Taiwan).  M. H. relates that:

When he didn't show up, I went back over 
to the back docks looking for him.  I 
heard this knocking noise coming out of 
the freezer.  There was a pallet of 
supplies in front of the freezer door.  I 
got a fork lift and moved the pallet out 
from in front of the door. I opened the 
door and let [the veteran} out.  

After I got [the veteran] out of the 
freezer, I told the sergeant in charge 
that [the veteran] had been in the 
freezer for about three hours and we 
should take him to the hospital.  The 
sergeant said for me to just take him 
back to the barracks and let him get warm 
over there.  I stayed with him in the 
barracks over night because I thought 
that he might be in bad trouble for being 
cold for so long.  He was delirious most 
of the night.  

The veteran's service personnel records reflect that his 
active service included duty in the Republic of China 
(Taiwan) from April 1972 to July 1973.  

A January 2006 VA psychiatric treatment record states that:

1.  [The veteran] caaries (sic) a 
diagnosis of chronic PTSD which is 
attributed to the event of being locked 
in a freezer with dead bodies regardless 
where this incident occurred.  

2.  The stressor of [the veteran] being 
locked in a freezer has caused the 
psychiatric disability, chronic PTSD.

In light of such documentation, the Board finds that 
additional development of the record would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it verify 
that M. H. was stationed in the Republic 
of China (Taiwan) and the period of such 
duty.  If such service cannot be 
verified, a written statement to that 
effect should be requested for 
incorporation into the record.  

3.  If, and only if, M. H.'s duty in the 
Republic of China during the period April 
1972 to July 1973 is verified, then 
schedule the veteran for an additional VA 
psychiatric examination for compensation 
purposes.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has chronic PTSD secondary to having been 
locked in a freezer during service in 
Taiwan.

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the issue of the 
veteran's entitlement to service 
connection for chronic PTSD.  If the 
decision on appeal remains adverse, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

